DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Appeal Brief filed 11/06/2020 is acknowledged.
Claims 1-3, 5-10, and 18-27 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s remarks.  
It is acknowledged that Furo does not expressly teach a premix of only polyvinyl alcohol and microcrystalline cellulose as claimed. Furo does not expressly teach a premix of only excipients. While Farina does teach premixes of excipients for tableting generally, Farina teaches premixes having three components, i.e., at least one diluent, at least one binder, and at least one disintegrant. Consequently, the teachings of the closest prior art of record do not include a suggestion to prepare a premix with only a binder (PVA) and a diluent (MCC). The prior art of record does not teach modifying the subject matter of Furo to prepare a premix of PVA and MCC absent a drug to arrive at the claimed invention, and there was no apparent reason from Farina to prepare a premix absent a disintegrant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-3, 5-10, and 18-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        



/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615